Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10923128 B2. 
17121153				US 10923128 B2
1. A method of performing speech recognition, comprising:
 at a first device: 
receiving an audio signal representing speech; 
performing a first data integrity check operation on the received audio signal; 
performing a speaker recognition process on the received audio signal; 
forwarding the received audio signal to a second device, wherein the second device comprises a speech recognition function; and 
forwarding an output of the first data integrity check operation to the second device; and 
at the second device: 
receiving the audio signal forwarded from the first device; 
receiving the output of the first data integrity check operation forwarded from the first device; 
performing a second data integrity check operation on the audio signal forwarded from the first device; and 









using a result of performing the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device.
1. A method of performing speech recognition, comprising: 
at a first device: 
receiving an audio signal representing speech; 
performing a first data integrity check operation on the received audio signal; 
performing a speaker recognition process on the received audio signal; 
forwarding the received audio signal to a second device, wherein the second device comprises a speech recognition function; and 
forwarding an output of the first data integrity check operation to the second device; and 
at the second device: 
receiving the audio signal forwarded from the first device; 
receiving the output of the first data integrity check operation forwarded from the first device; 
performing a second data integrity check operation on the audio signal forwarded from the first device; 
performing the speech recognition function on the audio signal forwarded from the first device; 
determining if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device; and 
using a result of performing the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device, wherein the first and second data integrity check operations comprise one or more of generating a checksum value, generating a message authentication code (MAC) based on the received audio signal, and obtaining a predetermined hash function based on the received audio signal.
11. A system for performing speech recognition, comprising: 
a first device and a second device, wherein the first device comprises: 
an input for receiving an audio signal representing speech; 
a processor for performing a first data integrity check operation on the received audio signal, and for performing a speaker recognition process on the received audio signal; and 
an interface for forwarding the received audio signal to the second device, and for forwarding an output of the first data integrity check operation to the second device; and 
wherein the second device is configured for performing a speech recognition function, and comprises: 
an interface for receiving the audio signal forwarded from the first device, and for receiving the output of the first data integrity check operation forwarded from the first device; and
a processor for performing a second data integrity check operation on the audio signal forwarded from the first device; 







wherein the system is configured to use a result of performing the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device.
10. A system for performing speech recognition, comprising: 
a first device and a second device, wherein the first device comprises: 
an input for receiving an audio signal representing speech; 
a processor for performing a first data integrity check operation on the received audio signal, and for performing a speaker recognition process on the received audio signal; and 
an interface for forwarding the received audio signal to the second device, and for forwarding an output of the first data integrity check operation to the second device; and 
wherein the second device is configured for performing a speech recognition function, and comprises: 
an interface for receiving the audio signal forwarded from the first device, and for receiving the output of the first data integrity check operation forwarded from the first device; and 
a processor for performing a second data integrity check operation on the audio signal forwarded from the first device, performing the speech recognition function on the audio signal forwarded from the first device, and determining if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device; 
wherein the system is configured to use a result of performing the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device, wherein the first and second data integrity check operations comprise one or more of generating a checksum value, generating a message authentication code (MAC) based on the received audio signal, and obtaining a predetermined hash function based on the received audio signal.


Limitations of claims 2 and 12 in the instant application correspond to the combination of limitations set forth in claims 2 and 11 of US 10923128 B2. 
Limitations of claims 3 and 13 in the instant application correspond to the combination of limitations set forth in claims 3 and 12 of US 10923128 B2. 
Limitations of claims 4 and 14 in the instant application correspond to the combination of limitations set forth in claims 1 and 10 of US 10923128 B2. 
Limitations of claims 5 and 15 in the instant application correspond to the combination of limitations set forth in claims 4 and 13 of US 10923128 B2. 
Limitations of claims 6 and 16 in the instant application correspond to the combination of limitations set forth in claims 5 and 14 of US 10923128 B2. 
Limitations of claims 7 and 17 in the instant application correspond to the combination of limitations set forth in claims 6 and 15 of US 10923128 B2. 
Limitations of claims 8 and 18 in the instant application correspond to the combination of limitations set forth in claims 7 and 16 of US 10923128 B2. 
Limitations of claims 9 and 19 in the instant application correspond to the combination of limitations set forth in claims 8 and 17 of US 10923128 B2.
Limitations of claims 10 and 20 in the instant application correspond to the combination of limitations set forth in claims 9 and 18 of US 10923128 B2. 
The first device of Claim 21 in the instant application correspond to the first device in claim 10 of US 10923128 B2. 
The second device of Claim 22 in the instant application correspond to the second device in claim 10 of US 10923128 B2. 

 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 22 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Bondarev et al. (US 2016/0118044 A1).
Regarding Claim 22, Bondarev discloses a second device comprising:
an interface for receiving the audio signal forwarded from a first device, and for receiving the output of the first data integrity check operation forwarded from the first device  (¶47, smartphone 120 with interface 124; ¶77 and ¶83, receiving audio files and corresponding checksums uploaded from voice capture device 101); and 
a processor for performing a second data integrity check operation on the audio signal forwarded from the first device (¶83, smartphone 120 / processor 122 computes its own checksum on uploaded audio files);
wherein the system is configured to use a result of performing the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device (¶83 in view of ¶89, smartphone processor compares its own computed checksum with checksum uploaded from voice capture devicem101 to confirm its accuracy in order to proceed to step 406, where voice to text function is performed by smartphone’s build-in voice to text function). 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 11-13, 19, and 21 are rejected under 35 USC 103(a) as being unpatentable over Bondarev et al. (US 2016/0118044 A1) in view of Wu (US 2010/0131272 A1).
Regarding Claims 1 and 11, Bondarev discloses a system for performing speech recognition (Fig. 2) comprising:
a first device and a second device (Fig. 2, voice capture device 101 and smartphone 120), 
wherein the first device comprises: 
an input for receiving an audio signal representing speech (¶38, audio processor 104 within voice capture device 101 includes ADC to convert audio signal from microphone 106 into digital signals); 
a processor for performing a first data integrity check operation on the received audio signal (¶38, processor 102; ¶43, audio received by microphone are saved as an audio file; ¶77, processor 102 computes a file checksum for each audio file); and
an interface for forwarding the received audio signal to the second device, and for forwarding an output of the first data integrity check operation to the second device (¶37, interface 112 for Bluetooth connection to smart phone 120; ¶56, voice captured device 101 automatically establishes Bluetooth connection with smartphone 120 as audio files are recorded; ¶77 and ¶83, file checksums computed by processor 101 are uploaded to the smartphone 120 along with corresponding audio files); and 
wherein the second device is configured for performing a speech recognition function (¶89, smart phone 120 has build-in voice to text function), and comprises: 
an interface for receiving the audio signal forwarded from the first device, and for receiving the output of the first data integrity check operation forwarded from the first device  (¶47, smartphone 120 with interface 124; ¶77 and ¶83, receiving audio files and corresponding checksums uploaded from voice capture device 101); and 
a processor for performing a second data integrity check operation on the audio signal forwarded from the first device (¶83, smartphone 120 / processor 122 computes its own checksum on uploaded audio files);
wherein the system is configured to use a result of performing the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device (¶83 in view of ¶89, smartphone processor compares its own computed checksum with checksum uploaded from voice capture devicem101 to confirm its accuracy in order to proceed to step 406, where voice to text function is performed by smartphone’s build-in voice to text function). 
Bondarev does not disclose the processor of the first device performs speaker recognition process on the received audio signal.
Wu discloses a verification apparatus comprising a voice module that performs speech recognition on voice signature to determine whether the voice signature corresponds to pronounceable symbols registered to a particular user (¶49-50 in view of ¶26-28, each user chooses a set of pronounceable symbols as a set identity such that voice module verifies / authenticates a user by determining if a recognized set of pronounceable symbols correspond to a particular user; ¶50, if authentication fails, i.e. it fails to recognize the recognition symbols, it means that the verification is unsuccessful and it is unnecessary to proceed with other operations).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the processor of the first device to perform a speaker recognition process on the received audio signal in order to implement its detection of if the user spoke the correct activation code (Bondarev, ¶65) and to determine whether it is necessary to proceed with other operations (Wu, ¶50; Bondarev, ¶65, upon detecting the particular activation code, the software module automatically activates the activation trigger so that the processor 102 begin recording the audio file).
Regarding Claims 2 and 12, Bondarev as modified by Wu disclose wherein the system is configured to use the result of performing the speech recognition function on the audio signal forwarded from the first device only if a result of performing the speaker recognition process on the received audio signal satisfies a predetermined criterion (Wu, ¶50; Bondarev, ¶65, only upon successful authentication of the user by recognizing the proper activation code / user specific set of pronounceable symbol would the voice capture device begin recording audio file and uploading the audio file to the smart phone of voice to text conversation).  
Regarding Claims 3 and 13, Bondarev as modified by Wu disclose wherein the second device is configured to perform the speech recognition function on the audio signal forwarded from the first device only if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device (Bondarev, ¶83, compare file checksum computed by smartphone processor with file checksum computed by voice capture device processor for confirmation in order to proceed to step 406 to perform voice to text processing; otherwise, go back to step 402), and if the result of performing the speaker recognition process on the received audio signal satisfies the predetermined criterion (Wu, ¶50, failure to recognize the set of pronounceable symbol corresponding to an authenticated user means it is unnecessary to proceed with other operations). 
Regarding Claims 9 and 19, Wu modifies Bondarev wherein the first device is configured for performing the first data integrity check operation on the received audio signal only if it is determined that the audio signal represents a predetermined trigger phrase (Wu, ¶27-28, each speaker registered a set of pronounceable symbols shown in Table I; Bondarev, ¶65, activation code for triggering audio recording at voice capture device; i.e., activate audio capture when speaker specific activation code / set of pronounceable symbols are detected). 
Regarding Claim 21, Bondarev discloses a first device comprising:
an input for receiving an audio signal representing speech (¶38, audio processor 104 within voice capture device 101 includes ADC to convert audio signal from microphone 106 into digital signals); 
a processor for performing a first data integrity check operation on the received audio signal (¶38, processor 102; ¶43, audio received by microphone are saved as an audio file; ¶77, processor 102 computes a file checksum for each audio file); and
an interface for forwarding the received audio signal to the second device, and for forwarding an output of the first data integrity check operation to the second device (¶37, interface 112 for Bluetooth connection to smart phone 120; ¶56, voice captured device 101 automatically establishes Bluetooth connection with smartphone 120 as audio files are recorded; ¶77 and ¶83, file checksums computed by processor 101 are uploaded to the smartphone 120 along with corresponding audio files).
Bondarev does not disclose the processor of the first device performs speaker recognition process on the received audio signal.
Wu discloses a verification apparatus comprising a voice module that performs speech recognition on voice signature to determine whether the voice signature corresponds to pronounceable symbols registered to a particular user (¶49-50 in view of ¶26-28, each user chooses a set of pronounceable symbols as a set identity such that voice module verifies / authenticates a user by determining if a recognized set of pronounceable symbols correspond to a particular user; ¶50, if authentication fails, i.e. it fails to recognize the recognition symbols, it means that the verification is unsuccessful and it is unnecessary to proceed with other operations).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the processor of the first device to perform a speaker recognition process on the received audio signal in order to implement its detection of if the user spoke the correct activation code (Bondarev, ¶65) in order to determine whether it is necessary to proceed with other operations (Wu, ¶50; Bondarev, ¶65, upon detecting the particular activation code, the software module automatically activates the activation trigger so that the processor 102 begin recording the audio file).
Claims 4-8 and 14-18 are rejected under 35 USC 103(a) as being unpatentable over Bondarev et al. (US 2016/0118044 A1) in view of Wu (US 2010/0131272 A1) as applied to claims 1 and 11, in further view of Cho et al. (US 2018/0061412 A1).
Regarding Claims 4 and 14, Bondarev discloses wherein the system is configured for: 
determining if an output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device and using the result of performing the speech recognition function on the audio signal forwarded from the first device only if the output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device (¶83, smartphone processor compares file checksum computed by smartphone processor with file checksum computed by voice capture device processor for confirmation in order to proceed to step 406 to perform voice to text processing; otherwise, go back to step 402).
Bondarev does not disclose performing the speech recognition function on the audio signal forwarded from the first device prior to matching outputs of the first data integrity check operation forwarded from the first device and output of the second data integrity check operation (¶83, processor 122 calculates file checksum and comparing the file checksum with checksum calculated by voice capture device 101).
Cho discloses a speech recognition apparatus which recognizes speech and outputs a result of the speech recognition based on speaker recognition (Abstract). The apparatus receives speech signal (Fig. 5 and S530-S540), performs speech recognition function on the speech signal (Fig. 5, ¶124, step S550, perform speech recognition of the speech signal), determine if a speaker of the speech signal is a registered speaker (Fig. 5, ¶125, step S560), where if the speaker is not a registered speaker then speech recognition will not be outputted (¶125, step S560). If the speaker is a registered speaker, then output results of speech recognition and extend session period to continue the process of receiving audio signal and performing speech recognition (¶126-128, steps S570-S580).
Bondarev’s established a data integrity verification function to match the output of the first data integrity check operation forwarded from the first device with output of the second data integrity check operation by the second device to ensure speech recognition processing is performed on received audio files with confirmed accuracy (¶83 in view of ¶89, smartphone processor compares its own computed checksum with checksum uploaded from voice capture devicem101 to confirm its accuracy in order to proceed to step 406, where voice to text function is performed by smartphone’s build-in voice to text function).
Bondarev as modified by Wu implements a speaker recognition process to determine whether a voice signature corresponds to pronounceable symbols registered to a particular user (Wu ¶49-50 in view of ¶26-28, each user chooses a set of pronounceable symbols as a set identity such that voice module verifies / authenticates a user by determining if a recognized set of pronounceable symbols correspond to a particular user; ¶50, if authentication fails, i.e. it fails to recognize the recognition symbols, it means that the verification is unsuccessful and it is unnecessary to proceed with other operations) as activation symbols to maintain a session of obtaining speech signal to perform speech recognition (Bondarev, ¶65, upon detecting the particular activation code, the software module automatically activates the activation trigger so that the processor 102 begin recording the audio file) and in addition, performing data integrity check by verifying the relationship between the results of speaker recognition and speech signal (Wu, ¶43, ascertain that relationship between voice signature and message 110 for successful verification; ¶50, successful verification -> proceed with other operations; i.e., Bondarev, ¶89, build in voice to text processing).
Wu also notes that speech recognition on voice signature may be performed prior to voice authentication such that if voice authentication fails or if speech recognition fails, it is not necessary to proceed with operation operations (Wu, ¶50).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Bondarev’s second device / smartphone to perform speech recognition function on audio signal forwarded from the first device as taught by Cho and thereafter using results of the speech recognition only if data integrity verification is successful (Wu, ¶43; Bondarev, ¶83, comparing checksums to determine if the output of the first data integrity check operation forwarded from the first device matches with output of the second data integrity check operation by the second device) in order to output results of speech recognition of speech signal from a registered speaker (Cho, Abstract).
Regarding Claims 5 and 15, Bondarev discloses wherein the system is further configured for: 
if the output of the second data integrity check operation does not match the output of the first data integrity check operation forwarded from the first device (¶83, when checksum computed by the smartphone does not match checksum computed by the voice capture device, determine that the corresponding audio file is corrupted), deleting the result of performing the speech recognition function on the audio signal forwarded from the first device (¶103, user may configure smartphones to delete audio files; for example, delete corrupt audio files; as modified by Cho, since speech recognition result for unregistered speaker are not outputted, the corresponding audio are useless). 
Regarding Claims 6 and 16, Cho modifies Bondarev wherein the system is further configured for performing the speech recognition function on the audio signal in the second device at least partly in parallel with performing the speaker recognition process on the received audio signal in the first device (Cho, ¶102, speaker recognition and speech recognition be performed in parallel; Wu modified Bondarev to perform speaker recognition to determine speaker specific activation symbol at the voice capture device while the smartphone performs voice to text function whereas Bondarev performs parallel transfer to live stream recording as audio are captured, see Bondarev, ¶77; as there are multiple speakers with respective activation symbols per Wu, ¶27, Cho performs parallel speaker recognition and speech recognition for different registered speakers to ensure the outputting of speech recognition results corresponding to registered speakers).
Regarding Claims 7 and 17, Bondarev’s established data integrity verification function comprises matching the output of the first data integrity check operation forwarded from the first device with output of the second data integrity check operation by the second device (¶77 and ¶83).
Wu adds to the data integrity verification function by performing data integrity check through verifying the relationship between the results of speaker recognition and speech signal (Wu, ¶43, ascertain that relationship between voice signature and message 110 for successful verification; ¶50, successful verification -> proceed with other operations; i.e., Bondarev, ¶89, build in voice to text processing).
Since speaker recognition as taught by Cho is part of the modified data integrity verification function of Bonarev-Wu, Cho suggests data integrity verification be determined (if the output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device) at least partly in parallel with performing the speaker recognition process on the received audio signal in the first device (Cho, ¶102, perform speaker recognition in parallel with speech recognition).
Regarding Claims 8 and 18, Bondarev as modified by Wu and Cho wherein the second device is further configured for, if it is determined that the output of the second data integrity check operation matches the output of the first data integrity check operation forwarded from the first device (Bondarev, ¶77 and ¶83, proceed to voice to text processing), performing the speech recognition function on the audio signal in the second device at least partly in parallel with performing the speaker recognition process on the received audio signal in the first device (Cho, ¶102, speaker recognition and speech recognition be performed in parallel; as there are multiple speakers with respective activation symbols per Wu, ¶27, Cho performs parallel speaker recognition and speech recognition for different registered speakers to ensure the outputting of speech recognition results corresponding to registered speakers). 
Claims 10 and 20 are rejected under 35 USC 103(a) as being unpatentable over Bondarev et al. (US 2016/0118044 A1) in view of Wu (US 2010/0131272 A1) as applied to claims 1 and 11, in further view of Fastow et al. (US 9230548 B2).
Bondarev-Wu combination does not disclose wherein performing the first data integrity check operation comprises obtaining a predetermined hash function, and wherein performing the second data integrity check operation comprises obtaining said predetermined hash function.
Fastow discloses data integrity check operation by obtaining a predetermined hash function from a first device generated from a first data integrity check operation (Col 14, Rows 42-52, a first memory device 620 storing a hash table for generating a hash key) and a second device performing a second data integrity check operation by obtaining said predetermined hash function (Col 15, Rows 18-45, obtaining a valid bit from second block 960 in second memory device 720 to determine whether corresponding entry in first block 910 in the first memory device 620 is valid).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Bondarev to obtain predetermined hash function from a first device generated from a first data integrity check operation and a second device performing a second data integrity check operation by obtaining said predetermined hash function in order to quickly validate or invalidate frames of data (Fastow, Col 15, Rows 31-40).
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9431016 B2 teaches a tamper resistant element for use in speaker recognition storing data representing speaker information based on speaker recognition enrollment data and for checking whether information based on a speaker recognition testing signal matches the speaker information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/25/2022